 



Exhibit 10.45
ASSIGNMENT AGREEMENT
     This ASSIGNMENT AGREEMENT (this “Agreement”), is entered into and effective
as of this 3rd day of July, 2007 by and among WIRELESS FACILITIES, INC, a
Delaware corporation (“Seller”), SPCP GROUP, L.L.C., a Delaware limited
liability company (“Buyer”), LCC INTERNATIONAL, INC. (“LCC”), a Delaware
corporation, and, for purposes of Sections 4.5, 6.1 and 6.3 only, BANK OF
AMERICA, N.A. in its capacity as agent (in such capacity, together with its
successors and assigns in such capacity, the “Senior Agent”) for the Senior
Lenders (as defined in the Subordination Agreement).
WITNESSETH:
     WHEREAS, Seller is the holder of a subordinated promissory note (the
“Note”), dated June 1, 2007 issued by LCC with a principal amount of
$21,583,651, which was issued to Seller as partial consideration for Seller’s
transfer of certain assets to LCC pursuant to a certain Asset Purchase
Agreement, dated as of May 29, 2007, by and between LCC and Seller (the “Asset
Purchase Agreement”);
     WHEREAS, Seller and Buyer are, on the date hereof, entering into a Note
Sale Agreement (the “Note Sale Agreement”) pursuant to which Buyer is acquiring
from Seller all of Seller’s right, title and interest in and to the Note and the
Holder Registration Rights Agreement (the “Assignment”);
     WHEREAS, pursuant to the terms of the Note, LCC’s consent to the Assignment
is required;
     WHEREAS, Seller, LCC and the Senior Agent are parties to a Subordination
Agreement (the “Subordination Agreement”), dated as of June 1, 2007 pursuant to
which, subject to the terms and conditions thereto, Seller has agreed that the
Note will be subordinate and junior in right of payment to the prior
performance, satisfaction, and payment of certain indebtedness; and
     WHEREAS pursuant to the Subordination Agreement, Seller may not assign the
Note unless the Buyer thereof has agreed in writing, in form and substance
satisfactory to the Senior Agent, to be bound by the terms of the Subordination
Agreement.
     NOW, THEREFORE, in consideration of the mutual promises herein set forth
and other valuable consideration, the receipt of which are hereby acknowledged,
the parties hereto hereby agree as follows:
SECTION 1 DEFINITIONS
     For purposes of this Agreement, the terms defined above have the meanings
given above and the following terms shall have the meanings indicated below:
     “Agreement” means this Assignment Agreement.
     “Asset Purchase Agreement” means that term as defined in the recitals.
     “Holder Registration Rights Agreement” means the agreement attached as
Exhibit A to the Note.

 



--------------------------------------------------------------------------------



 



     “Loan Parties” means LCC International, Inc., each Person identified as a
“Loan Party” on the signature pages to the Subordination Agreement and each
other Person that joins as a “Guarantor” under the Senior Credit Agreement,
together with their successors and permitted assigns.
     “Note” means that term as defined in the recitals, together with Exhibit A
and Schedule 1 to such subordinated promissory note.
     “Note Sale Agreement” means that term as defined in the recitals.
     “Principal Balance” means the unpaid principal balance in United States
Dollars for the Note.
     “Senior Agent” means that term as defined in the recitals.
     “Subordination Agreement” means that term as defined in the recitals.
     “Transaction Documents” means the documents listed on Schedule 1 hereto.
SECTION 2 ASSIGNMENT OF THE NOTE
     2.1 Assignment. Seller hereby sells, assigns and transfers to Buyer, and
Buyer hereby accepts, purchases and acquires, all of Seller’s right, title and
interest in and to the Note and the Holder Registration Rights Agreement, and
all of Seller’s rights, claims and causes of action related thereto, free and
clear of all liens, pledges, claims, security interests, encumbrances, charges,
restrictions, or limitations of any kind whether arising by agreement, operation
of law or otherwise, other than any restriction on the sale, assignment,
disposition or transfer of the Note that arises out of or is based on the
Transaction Documents. Seller will promptly pay to Buyer any payments it
receives in respect of the Note, other than the Purchase Price payable by Buyer
under the Note Sale Agreement.
SECTION 3 REPRESENTATIONS AND WARRANTIES OF SELLER
     3.1 Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer, LCC and the Senior Agent as follows: Seller has the corporate
power and authority to execute and deliver this Agreement and to perform in
accordance herewith; the execution, delivery and performance of this Agreement
(including all instruments of transfer to be delivered pursuant to this
Agreement) by Seller and the consummation of the transactions contemplated
hereby have been duly and validly authorized; this Agreement evidences the
valid, binding and enforceable obligation of Seller except as such enforcement
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditor’s rights generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law); and all requisite company action has been taken
by Seller to make this Agreement valid and binding upon Seller in accordance
with its terms.
SECTION 4 REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller, LCC and the Senior Agent as
follows:
     4.1 Authorization; Enforcement; Validity. Buyer is a validly existing
corporation, partnership, limited liability company or other entity and has the
requisite company power and authority to execute and deliver this Agreement and
to perform in accordance herewith; the execution, delivery and performance of
this Agreement (including all instruments of transfer to be delivered pursuant
to this Agreement) by it and the consummation of the transactions contemplated
hereby have been duly and

 



--------------------------------------------------------------------------------



 



validly authorized; this Agreement evidences its valid, binding and enforceable
obligation except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditor’s
rights generally and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law); and all
requisite company action has been taken by it to make this Agreement valid and
binding upon it in accordance with its terms.
     4.2 Status of Buyer. Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the Securities Act of 1933, as
amended (the “1933 Act”).
     4.3 Investment Purpose. Buyer is acquiring the Note for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, Buyer
does not agree to hold any portion of the Note for any minimum or other specific
term and reserves the right to dispose of any portion of the Note at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.
     4.4 Transfer or Resale. Buyer understands that the Note, and the common
stock issuable thereunder in accordance with its terms, has not been and is not
being registered under the 1933 Act or any state securities laws.
     4.5 Subordination Agreement. Buyer agrees to be bound by the terms of the
Subordination Agreement with respect to the Note and the Buyer shall be the
“Junior Noteholder” (under and as defined in the Subordination Agreement) as if
the Buyer had executed and delivered the Subordination Agreement on June 1,
2007.
SECTION 5 REPRESENTATIONS AND WARRANTIES OF LCC
LCC hereby represents and warrants to Buyer, Seller and the Senior Agent as
follows:
     5.1 Representations and Warranties of LCC. LCC has the corporate power and
authority to execute and deliver this Agreement and to perform in accordance
herewith; the execution, delivery and performance of this Agreement (including
all instruments of transfer to be delivered pursuant to this Agreement) by LCC
and the consummation of the transactions contemplated hereby have been duly and
validly authorized; this Agreement evidences the valid, binding and enforceable
obligation of LCC except as such enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law); and
all requisite company action has been taken by LCC to make this Agreement valid
and binding upon LCC in accordance with its terms.
     5.2 Transaction Documents. True, complete and correct copies of the
Transaction Documents have been previously provided to Buyer by LCC, including
the potential adjustments to the principal amount of the Note set forth in the
Note and the Asset Purchase Agreement, and there are no other material
agreements, arrangements, documents or instruments to which LCC is a party in
effect (whether written or oral) that relate to or otherwise modify the
provisions of the Transaction Documents or affect the Note in any material
respect (except for limitations under the rules of the NASDAQ Stock Market on
the amount of stock that is issuable in payment of interests under the Note).
Based on LCC’s records, Seller is the only holder of the Note and the only
Investor under the Exhibit A to the Note. Upon the execution of this Agreement
and the Note Sale Agreement, Buyer will have all rights of Seller under the Note
and the Holder Registration Rights Agreement, provided, however, that this
provision shall not be deemed to give Buyer any rights under the Asset Purchase
Agreement.

 



--------------------------------------------------------------------------------



 



     5.3 Status of Note. As of the date hereof (i) the Principal Balance of the
Note is $21,583,651, (ii) the accrued and unpaid interest on such unpaid
principal is $180,007.65 and (iii) no adjustment has occurred to the Principal
Balance of the Note prior to the date hereof. No Event of Default (as such term
is defined in the Note) has occurred and is continuing under the Note. LCC has
made all payments of the principal and interest on the Note when due and has not
made any prepayment.
SECTION 6 AGREEMENTS OF THE PARTIES
     6.1 Consent of the Senior Agent. The Senior Agent hereby consents to the
Assignment, the amendment to the Note to the extent necessary to give effect to
the Assignment and to the issuance of the Exchange Note, as defined in
Section 6.3 below.
     6.2. Agreements of LCC. In reliance on the representations, warranties and
agreements of Seller and Buyer herein, LCC hereby, notwithstanding anything to
the contrary in the Note, (i) consents to the Assignment, (ii) agrees to treat
Buyer as the Holder under the Note with all rights of the Holder thereunder,
(iii) agrees to pay Buyer amounts due under the Note to Silver Point Capital
Finance, LLC, Two Greenwich Plaza, First Floor, Greenwich, CT 06830, Attention:
Tim Skoufis, or such other address as provided by Buyer and (iv) agrees that
Buyer shall have all rights of Seller under the Holder Registration Rights
Agreement. In consideration of LCC’s agreements hereunder, Seller agrees that
the provisions of Section 3.6 of the Asset Purchase Agreement requiring LCC to
reimburse Seller for the expenses associated with a Carve-Out Audit (as defined
in the Asset Purchase Agreement) are of no further force and effect and Seller
shall pay to LCC any amounts advanced by LCC with respect to these expenses.
     6.3. Exchange of Note. The parties acknowledge and agree that the principal
amount of the Note may be adjusted pursuant to the terms of the Asset Purchase
Agreement and the Note, except as provided in this Section 6.3. Seller and LCC
agree that (i) as soon as practicable after the date hereof (and in any event,
in no more than 10 Business Days (as defined in the Asset Purchase Agreement)),
they will enter into the Escrow Agreement (as defined in the Asset Purchase
Agreement) pursuant to which Seller will deposit $1,000,000 into escrow to be
held and distributed in accordance with the terms of the Escrow Agreement,
(ii) any decrease in the principal amount of the Note arising after the date
hereof under Article 3 of the Asset Purchase Agreement will be made by cash
payments by Seller to LCC, rather than by adjusting the principal amount of the
Note (provided, however, that if such amounts are not paid within 10 Business
Days of the date that such amounts are owed, the Note will be adjusted per the
terms of Article 3 of the Asset Purchase Agreement) and (iii) any increase in
the principal amount of the Note arising under Article 3 of the Asset Purchase
Agreement will be made as required thereunder and shall be reflected in the
Exchange Note (as defined below) and LCC shall have no further obligations to
Seller or Buyer arising out of such adjustment other than its obligations to
Buyer under the Exchange Note. The parties agree that once (i) the actions
described in clause (i) of the preceding sentence have been satisfied and
(ii) as applicable, (x) all amounts that would otherwise decrease the principal
amount of the Note under Article 3 of the Asset Purchase Agreement have been
paid by Seller to LCC or have resulted in adjustments to the Note as provided
for herein or (y) any amounts that would otherwise increase the principal amount
of the Note under Article 3 of the Asset Purchase Agreement have been finally
determined, Buyer will return (i) to Seller for cancellation, the Promissory
Note, dated the date hereof, issued by Seller to Buyer, and (ii) to LCC for
cancellation, the Note and that, in exchange therefor, LCC will issue to Buyer a
new note substantially similar to the Note (in form and substance reasonably
acceptable to the Senior Lenders) (the “Exchange Note”), except that it will
contain any adjustment provided for herein and will not be subject to further
adjustment. The parties hereto agree to take such actions as are reasonably
necessary to effectuate the actions set forth in this paragraph.

 



--------------------------------------------------------------------------------



 



SECTION 7 MISCELLANEOUS PROVISIONS
     7.1 Non-Merger/Survival. Each and every covenant, agreement and release
herein made by any party hereto shall survive the delivery of this Agreement and
all other documents executed in connection herewith and shall not merge into
such documents, but instead shall be independently enforceable.
     7.2 No Third-Party Beneficiaries. Each of the provisions of this Agreement
is for the sole and exclusive benefit of the parties hereto, and none of the
provisions of this Agreement shall be deemed to be for the benefit of any other
Person.
     7.3 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
     7.4 CONSENT TO EXCLUSIVE JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO OR THE TRANSACTIONS
CONTEMPLATED HEREBY, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY (A) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
THE OTHER PARTIES HERETO RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
     7.5 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES AND
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE TRANSACTIONS RELATED
HERETO OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS SALE.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
     7.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     7.7 Effectiveness. This Agreement shall become effective upon the execution
and delivery of a counterpart hereof by each of the parties hereto.

 



--------------------------------------------------------------------------------



 



     7.8 Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
     7.9 Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
     7.10 Integration, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The word “or” is not
exclusive. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



Executed effective as of the date first set forth above.

            WIRELESS FACILITIES, INC.
      By:   /s/ JAMES R. EDWARDS         Name:   James R. Edwards       
Title:   Senior V.P. and General Counsel        SPCP GROUP, L.L.C.
      By:   /s/ MICHAEL A. GATTO         Name:   Michael A. Gatto       
Title:   Authorized Signatory        LCC INTERNATIONAL, INC.
      By:   /s/ LOUIS SALAMONE, JR.         Name:   Louis Salamone, Jr.       
Title:   Executive V.P. and CFO        BANK OF AMERICA, N.A.
For purposes of Sections 4.5, 6.1 and 6.3 only
      By:   /s/ JESSICA L. TENCZA         Name:   Jessica L. Tencza       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TRANSACTION DOCUMENTS

1.   Subordinated Promissory Note, dated June 1, 2007 issued by LCC with a
principal amount of $21,583,651.

2.   Asset Purchase Agreement, dated as of May 29, 2007, by and between LCC and
Seller.

3.   Subordination Agreement, dated as of June 1, 2007 between Seller, LCC and
the Senior Agent.

4.   Holder Registration Rights Agreement, attached as Exhibit A to the Note.

 